FILED

SEP 20 2013

UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy

FOR THE DISTRICT @F C@LUMBIA courts forms uisrncr of columbia

Michael A. Rancourt, et al ., )
)

Plaintiffs, )

)

v ) civil A@tion No. /3- / 932 ¢M/A

)

)

United States Attomey General Eric Holder, )
)

Defendant. )

MEMORANDUM OPINION
This matter, brought pro se by two registered sex offenders, is before the Court on its

initial review of their "Complaint for Declaratory and Injunctive Relief under Title 42 U.S.C.

§ 1983." Both plaintiffs are former Massachusetts state prisoners now residing in different
states. See Compl. Caption. As they admittedly have done before, plaintiffs "seek a declaration
that the Jacob Wetterling Act [JWA] and related United States Attomey General guidelines are
unconstitutional as applied [and] an order enjoining enforcement of the same." D0e v, U.S. Atly.
Gen., 657 F. Supp. 2d 315, 316-17 (D. Mass. 2009); see Compl. il 8 (describing “previously
dismissed litigation"). In the earlier case, the District of Massachusetts granted Attorney General
Holder’s motion to dismiss on the ground that the plaintiffs lacked standing to challenge the
federal statute. See D0e, 657 F. Supp. 2d at 317-19.

Under the principle of res judicata, a final judgment on the merits in one action "bars any

further claim based on the same ‘nucleus of facts’ . . . ." Page v. United States, 729 F.2d 818,
820 (D.C. Cir. l984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234 (D.C. Cir.

1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the
1

prior] action." Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002) (emphasis in original) (citing
Allen v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M Nat ’l Pension Fund v. Indus. Gear Mfg.
C0., 723 F.2d 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which
might have been litigated previously"); accord Crowder v. Bierrnan, Geesing, and Ward LLC,
713 F. Supp. 2d 6, 10 (D.D.C. 2010). Although res judicata is an affirmative defense that
typically must be pled, courts "may raise the res judicata preclusion defense sua sponte,"
Rosendahl v, Nixon, 360 Fed. Appx. 167, 168 (D.C. Cir. 2010) (citing Arizona v. Calz`fornia, 530
U.S. 392, 412-13 (2000); Brown v. D.C., 514 F.3d 1279, 1285-86 (D.C. Cir. 2008)), and a
"district court may apply res judicata upon taking judicial notice of [a] [party’s] previous case."

Tinsley v. Equlfax Credit lnfo. Serv 's, Inc., No. 99-703l, 1999 WL 506720 (D.C. Cir. June 2,

1999) (per curiam) (citing Gullo v. Veterans Cooperatz`ve Housing Ass'n, 269 F.2d 517 (D.C. Cir.

1959) (per curiam)).
Since plaintiffs’ standing to challenge the JWA was adjudicated on the merits, and "the

defect of standing is a defect in subject matter jurisdiction," Haase v. Sessz'ons, 835 F.2d 902,
906 (D.C. Cir. 1987), this action is barred by resjudicata. See GAF Corp. v. US., 818 F.2d 901,
912 (D.C. Cir. 1987) ("The judgment ordering dismissal . . . [has] preclusive effect as to matters
actually adjudicated; it will, for example, preclude relitigation of the precise issue of jurisdiction
that led to the initial dismissal."); Zellars v. US., 578 F. Supp. 2d 1, 3 (D.D.C. 2008) ("[T]his
Court’s earlier dismissal of the claim for lack of subject matter jurisdiction is a final judgment on

the merits for res judicata purposes.") (footnote omitted). A separate Order of dismissal

accompanies this Memorandum Opinion. /
//@ €/

United State§ District Judg[
Date: September  , 2013